Citation Nr: 1755575	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ulnar nerve disability prior to October 11, 2012.

2.  Whether reduction of the rating for a right ulnar nerve disability from 30 percent to 10 percent was proper.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to December 1972.    

In April 2011, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  The issues are returned to the Board from a March 2013 remand.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In March 2013, the Board remanded the reduction issue for issuance of a statement of the case, and remanded the issue of entitlement to a TDIU for issuance of a notice letter with subsequent adjudication of the issue after a reasonable period for response had elapsed.  The increased rating issue was also to be readjudicated because its outcome was dependent on the outcome of the rating reduction appeal being remanded.  

A review of the record reveals that there has been no attempt to comply with the March 2013 Board remand directives.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand these matters.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether reduction of the rating for the Veteran's right ulnar nerve disability from 30 percent to 10 percent was proper and follow any applicable procedures regarding such claims.  

If the decision is adverse to the Veteran and he files a timely notice of disagreement, undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, so that he may have the opportunity to perfect an appeal on this issue (if he so desires) by filing a timely substantive appeal.  

The issue should only be returned to the Board if a timely substantive appeal is filed. 

2.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period for response.

3.  Thereafter, readjudicated the Veteran's claims for an increased rating for right ulnar nerve disability for the portion of the claim/appeal period prior to October 11, 2012, and a TDIU.  

If any benefit sought on appeal remains denied, he and the representative should be provided with a supplemental statement of the case with appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




